DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 7-9, 11, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 and 19 and 20 of Patent for Application 16/714637. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in 10,917,367 with obvious wording variations. A comparison of the claims are shown below:


Pending Application 16/931850
Patent  for Application 16/714637

1. A computer-implemented method comprising: training a machine-learning prediction model to forecast future serverless workloads during a window of time for an application running in a public cloud based on past serverless workload information associated with the application by performing a training process; during the window of time, monitoring serverless workload information associated with the application; predicting a future serverless workload for the application at a future time within the window, based on the machine learning prediction model; and prior to the future time, pre-warming containers within the public cloud 

2. The computer-implemented method of claim 1, wherein the machine-learning prediction model comprises a support vector regression (SVR) model.

7. A system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: train a machine-learning prediction model to forecast future serverless workloads during a window of time for an application running in a public cloud based on past 

8. The system of claim 7, wherein the machine-learning prediction model comprises a support vector regression (SVR) model.


15. The non-transitory machine readable medium of claim 14, wherein the machine-learning prediction model comprises a support vector regression (SVR) model.



1. (Currently Amended) A computer-implemented method comprising: receiving information indicative of a target value for a performance metric for an application running in a serverless framework of a private cloud; training a machine-learning prediction model to forecast future serverless workloads during a window of time for the application based on historical serverless workload information associated with the application by performing a training process, wherein the machine-learning prediction model comprises a support vector regression (SVR) model; [[and]] during the window of time, obtaining a plurality of serverless workload 



. 




3. The computer-implemented method of claim 2, wherein said training a machine-learning prediction model to forecast future serverless workloads involves the use of a linear kernel, a polynomial kernel, a radial basis function (RBF) kernel or a sigmoid kernel.

5. The computer-implemented method of claim 4, wherein the window of time is dynamic, wherein W represents a number 



11. The system of claim 10, wherein the window of time is dynamic, wherein W represents a number of time units in the dynamic window of time, wherein t represents a current time, wherein t+d represents the future time and wherein the instructions further cause the processing resource to: responsive to expiration of the prediction interval, decrease W when a workload variability measure involving a maximum observed workload value and a minimum observed workload value of the monitored serverless workload information during a prior window of time is greater than or equal to a first threshold; and increase W when the workload variability measure is 

16. The non-transitory machine readable medium of claim 15, wherein training of the machine-learning prediction model involves the use of a linear kernel, a polynomial kernel, a radial basis function (RBF) kernel or a sigmoid kernel.

18. The non-transitory machine readable medium of claim 17, wherein the window of time is dynamic, wherein W represents a number of time units in the dynamic window of time, - 33 -90876744 wherein t represents a current time, wherein t+d represents the future time and wherein the instructions 

9. The computer-implemented method of claim 1, wherein said training the machine-learning prediction model to forecast future serverless workloads involves the use of a linear kernel, a polynomial kernel, a radial basis function (RBF) kernel or a sigmoid kernel.  

10. The computer-implemented method of claim 1, wherein the window of time is dynamic, wherein W represents a number 



20. The non-transitory machine readable medium of claim 11, wherein the window of time is dynamic, wherein W represents a number of time units in the dynamic window of time, wherein t represents a current time and wherein the instructions are further to: decrease W when a workload variability measure involving a maximum observed workload value and a minimum observed workload value of a plurality of serverless workload observations for the application collected during the dynamic window of time is greater than or equal to a first threshold; 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parekh et al. (U.S. 2020/0389516 A1, hereinafter “Parekh”).

 	As to claims 1, 7 and 14, Parekh discloses a computer-implemented method comprising:
	 training a machine-learning prediction model to forecast future serverless workloads during a window of time for an application running in a public cloud based on past serverless workload information associated with the application by performing a training process during the window of time, monitoring serverless workload information associated with the application (para. [0026]; discloses “The load balancing unit 210 may be configured to forward performance metrics, such as server utilization, speed, bandwidth, response times, delays, etc., to the auto scaling controller 220. The auto scaling controller may monitor the performance metrics to determine when additional resources would be beneficial, and in response to such determination, the auto scaling controller may build and deploy an additional virtual server. For example, the autoscaling controller may use real-time processor and memory utilization, response lag time, etc and/or may use predictive models based on past performance to determine the number of instances to be deployed at any point in time.”); 
  	 predicting a future serverless workload for the application at a future time within the window, based on the machine learning prediction model (para. [0026]; discloses “the autoscaling controller may use real-time processor and memory utilization, response lag time, etc and/or may use predictive models based on past performance to determine the number of instances to be deployed at any point in time.”); and 
 	prior to the future time, pre-warming containers within the public cloud executing the application to accommodate the predicted future serverless workload by issuing fake requests to the application to trigger auto-scaling functionality implemented by the public cloud (para. [0060]; discloses “dynamically tailors application resource provisioning to real-time application resource consumption using a combination of virtual servers and serverless instances. By using serverless instances in addition to provisioned servers,”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh in view of Vandikas et al. (WO 2020/244730 A1, hereinafter “Vandikas”).

 	As to claim 4, 10 , 17, Parekh discloses the computer-implemented method of claim 1, however Parekh does not explicitly the method wherein said predicting a future serverless workload for the application at a future time within the window is performed for each prediction interval of d number of time units. 
 	In an analogous art, Vandikas discloses the method wherein said predicting a future serverless workload for the application at a future time within the window is performed for each prediction interval of d number of time units. (page 13, lines 4-10; discloses “according to the example scenario, in order to preload functions in an efficient manner a prediction of an amount of instances needed for the one or more upcoming requests for the one or more services, is obtained by the network node 110. The network node 110 may e.g. obtain a prediction of how many instances of a certain service function that should be instantiated in the next time unit. Time unit when used herein may refer to any unit of time, such as the next 5 minutes, the next 10 minutes, the next hour etc. depending on the kind of information available.”)
. 

Allowable Subject Matter

Claims 2, 3, 5, 6, 8, 9, 11-13, 15, 16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Yassin et al., (U.S. 2020/0336566 A1) , discloses a specified (e.g. preferred) execution trigger may be modified or replaced, for example, by a flexible trigger configured to provide variable triggering. Triggering may be varied, for example, based on the status of one or more monitored resources in an execution environment. Variable triggering may be constrained by a time window (e.g. before, during and/or after a specified trigger). Flexible triggers may be specified (e.g. trigger type, parameters and 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456